t c summary opinion united_states tax_court jennifer d white petitioner v commissioner of internal revenue respondent docket no 19499-12s filed date jennifer d white pro_se christopher d bradley for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated all subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s income_tax for and of dollar_figure and dollar_figure respectively respondent also determined accuracy- related penalties under sec_6662 for those tax years of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioner is entitled to claim head_of_household filing_status on her federal_income_tax returns for and we hold that she is whether petitioner is entitled to claim a dependency_exemption deduction the child_tax_credit and the earned_income_tax_credit eic in respect of her minor children m t s for only and m h s for and we hold that she is continued internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent concedes that petitioner is not liable for the sec_6662 penalties for the years in issue for privacy reasons the court refers to minor children by their initials see rule a background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in georgia at the time the petition was filed petitioner married randall southerland in the couple had a daughter m t s in and a son m h s in the couple divorced in during their divorce proceedings petitioner and mr southerland filed a separation agreement with the cook county superior court in georgia which handled their divorce case therein petitioner and mr southerland agreed to joint legal custody of m t s and m h s and that mr southerland would be the custodial_parent the separation agreement further outlined petitioner’s visitation rights enumerating specific holidays weekends and other specific dates when petitioner would have physical custody of the children as well as a ll other agreed upon times the separation agreement did not specify whether petitioner or mr southerland could claim the dependency_exemption deductions for m t s or m h s during m t s and m h s lived with petitioner for more than one-half of the year and petitioner provided more than one-half of their support during m h s lived with petitioner for more than one-half of the year and petitioner provided more than one-half of his support petitioner timely filed her federal_income_tax returns for and on her returns petitioner checked the box for head_of_household filing_status and claimed dependency_exemption deductions the child_tax_credit and the eic for m t s and m h s for and for m h s for mr southerland did not sign and petitioner did not attach a form_8332 release revocation of release of claim to exemption for child by custodial_parent or other writing conforming to the substance of form_8332 releasing the claim to the dependency_exemption deduction for m t s or m h s for either or by two separate notices respondent determined deficiencies in petitioner’s income_tax of dollar_figure for and dollar_figure for on the basis of the following adjustments first respondent determined that petitioner was not entitled to file her federal_income_tax returns using head_of_household filing_status form_8332 requires a taxpayer to furnish the name of the child ren the name and social_security_number of the noncustodial_parent claiming the dependency_exemption s the signature and social_security_number of the custodial_parent the date of the custodial parent’s signature and the year or years for which the claims are released see 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir second respondent determined that petitioner was not entitled to claim the dependency_exemption deductions the child_tax_credit or the eic in respect of m t s for and m h s for and petitioner filed a timely petition for redetermination with the court for and i burden_of_proof discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 cf sec_7491 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 as discussed below the court is satisfied that petitioner has carried her burden_of_proof ii dependency_exemption deductions and head_of_household filing_status a special rules for divorced parents under sec_152 in the case of divorced parents special rules determine which parent is entitled to a dependency_exemption deduction for a child see sec_152 espinoza v commissioner tcmemo_2011_108 cf sec_152 generally a child who is in the custody of one or both of the child’s parents for more than one- half of the calendar_year and receives more than one-half of his or her support from parents who live apart at all times during the last six months of the calendar_year will be considered the qualifying_child of the custodial_parent sec_152 pursuant to sec_152 a child may be treated as a qualifying_child of the noncustodial_parent rather than of the custodial_parent when certain criteria are met for the child to be the qualifying_child of the noncustodial_parent the custodial_parent must sign form_8332 or other writing conforming to the substance of form_8332 releasing the custodial parent’s claim to the dependency_exemption sec_152 the noncustodial_parent must then attach the form_8332 or equivalent writing to his or her federal_income_tax return sec_152 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir brissett v commissioner tcmemo_2003_310 see also sec_1_152-4 income_tax regs respondent argues that the provisions of sec_152 apply because petitioner and mr southerland are divorced furthermore because the separation agreement identified mr southerland as the custodial_parent respondent argues that a form_8332 or equivalent writing was required to be signed by mr southerland and attached to petitioner’ sec_2010 and sec_2011 federal_income_tax returns because petitioner failed to acquire and attach such a writing to those returns respondent argues that petitioner is not entitled to the dependency_exemption deductions child_tax_credit eic or head_of_household filing_status we disagree the provisions of sec_152 identify circumstances where the noncustodial_parent may claim a child pursuant to sec_152 and b the term custodial_parent means the parent having custody for the greater portion of the calendar_year and the term noncustodial_parent means the parent who is not the custodial_parent sec_1_152-4 income_tax regs defines custody as follows t he custodial_parent is the parent with whom the child resides for the greater number of nights during the calendar_year and the noncustodial_parent is the parent who is not the custodial_parent there is no dispute that both children lived with petitioner for more than one-half of and that m h s lived with petitioner for more than one-half of therefore petitioner was the custodial_parent of both children for and of m h s for sec_152 e a and b sec_1_152-4 income_tax regs because petitioner was the custodial_parent of both children for and of m h s for the form_8332 or equivalent writing requirement of sec_152 to allow the noncustodial_parent to claim the dependency_exemption deduction is not required for her to claim the children next we must decide whether m t s and m h s are petitioner’s qualifying children entitling her to the dependency_exemption deductions the child_tax_credit the eic and the head_of_household filing_status for the years in issue b qualifying_child an individual is allowed a deduction for an exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable sec_1_152-4 income_tax regs was revised pursuant to t d 2008_ 33_irb_323 and applies for taxable years beginning after date sec_1_152-4 income_tax regs these revisions were therefore in effect for and prior versions of this regulation are not applicable for the taxable years in issue year sec_151 sec_152 defines the term dependent to include a qualifying_child generally a qualifying_child must bear a specified relationship to the taxpayer eg be a child of the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year meet certain age requirements and not have provided over one-half of such individual’s support for the taxable_year at issue sec_152 the parties agree that m h s and m t s were petitioner’s children and that both were under the age of during the years in issue the parties further agree that both children lived with petitioner for over one-half of and that m h s lived with petitioner for over one-half of finally the parties agree that petitioner provided over one-half of both children’s support for and over one-half of m h s ’s support for which necessarily means that neither child provided more than one-half of his or her own support for the relevant year therefore both children were petitioner’s qualifying children for and m h s was petitioner’s qualifying_child for thus entitling petitioner to two dependency_exemption deductions for and one dependency_exemption deduction for furthermore because petitioner had two qualifying children for and one qualifying_child for she is entitled to head_of_household filing_status for both taxable years see sec_2 iii child_tax_credit a taxpayer may claim a child_tax_credit for each qualifying_child of the taxpayer as defined in sec_152 who has not yet reached age sec_24 c as previously discussed m t s and m h s were petitioner’s qualifying children for and m h s was petitioner’s qualifying_child for moreover neither child reached age in and m h s did not reach age for accordingly petitioner is entitled to a child_tax_credit for each child for and for m h s for iv earned_income_tax_credit taxpayers who qualify for the eic generally fall into two categories namely those with one or more qualifying children and those with no qualifying children see sec_32 and ii the eic is more generous for those taxpayers having one or more qualifying children see sec_32 for purposes of sec_32 the term qualifying_child generally means a qualifying_child of the taxpayer as defined in sec_152 sec_32 because as discussed above m t s and m h s meet the definition of a qualifying_child under sec_152 petitioner is entitled to the eic for two qualifying children for and one qualifying_child for see sec_32 c conclusion we have considered all of the arguments advanced by respondent and to the extent not expressly addressed we conclude that those arguments do not support any result contrary to those reached herein to reflect the foregoing decision will be entered for petitioner
